       Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA
                                              Case No. 1:20-cr-00042-BLW-1
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

 JOHNY QUINONEZ-BELTRAN,

        Defendant.



                                INTRODUCTION

      On September 23, 2020, Defendant Johny Quinonez-Beltran entered a plea

of guilty to all counts of a four count Indictment that charged him with three counts

of distribution of cocaine in violation (Counts One through Three), and one count

of possession with the Intent to Distribute Cocaine (Count Four) in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(C). On February 2, 2021, the Court sentenced

Defendant to a term of imprisonment of twelve months and one day on each of

Counts One through Four, to be served concurrently. Defendant has filed a notice

of appeal from that sentence. Defendant has also filed a motion for release from

custody pending appeal (Dkt. 49) which is currently before the Court. For the




MEMORANDUM DECISION AND ORDER - 1
           Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 2 of 16




reasons discussed below, the Court denies the motion.1

                                     BACKGROUND

       The presentence report, to which Defendant did not file any objections and

which the Court adopted, sets forth the following offense conduct:

       On or about October 3, 2019, agents contacted the defendant and met
       with him to arrange future purchases of cocaine. The parties met and
       began discussing pricing of the cocaine. The defendant informed
       agents he wanted $1,500 per ounce but would see about a price break
       for anything over a quarter kilo. The defendant then provided agents
       with a free sample of 1.15 grams of suspected cocaine. The suspected
       cocaine field-tested positive for cocaine. Laboratory analysis
       confirmed the substance was positive for cocaine, with a tested weight
       of .73 grams.

       On or about October 10, 2019, agents contacted the defendant to
       purchase two ounces of cocaine. The parties met and the agent gave
       the defendant $2,800, in exchange for 56.5 grams of suspected
       cocaine. The suspected cocaine field-tested positive for cocaine.
       Laboratory analysis confirmed the substance was positive for cocaine,
       with a tested weight of 54.69 grams.

       On or about December 4, 2019, agents contacted the defendant to
       purchase two ounces of cocaine. The parties met and the agent gave
       the defendant $2,800, in exchange for 57.79 grams of suspected
       cocaine. The agent asked the defendant if he could get him some
       methamphetamine. The defendant indicated he did not have any
       methamphetamine and told the agent nobody likes selling
       methamphetamine because the penalties are way higher. The
       suspected cocaine field-tested positive for cocaine. Laboratory
       analysis confirmed the substance was positive for cocaine, with a


       1
         The Court finds the Motion for Release Pending Appeal to be appropriate for decision
without a hearing.



MEMORANDUM DECISION AND ORDER - 2
       Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 3 of 16




      tested weight of 55.17 grams.

      On or about February 5, 2020, agents contacted the defendant to
      purchase four ounces of cocaine and asked if they could get a price
      break. The defendant advised he would have to ask about the price
      break and would call him back. The defendant called the agent back
      and advised the last time the agent purchased cocaine from him it was
      $1,400 per ounce but this time it would be $1,300 per ounce. The
      agent advised that $1,300 an ounce would work, and they arranged to
      meet on February 6, 2020.

      On February 6, 2020, the agent contacted the defendant to set up a
      meeting. The defendant drove to the arranged location and agents
      arrested him. A pat-down of the defendant produced four ounces of
      suspected cocaine in his jacket pocket. The defendant informed agents
      he had messed up and had obtained the drugs from an unknown
      individual a few weeks ago at a dance place. When agents asked to
      look at his phone, the defendant told them he would like a lawyer
      present. The suspected cocaine weighed 115.3 grams and field-tested
      positive for cocaine. Two ounces of the substance was analyzed by the
      laboratory and was confirmed positive for cocaine, with a tested
      weight of 55.17 grams. The two remaining ounces of cocaine seized
      on that date were not laboratory tested.

(Dkt. 43 at 4 (paragraph numbering omitted).

      On February 12, 2020, a four-count Indictment was returned charging

Defendant with three counts of distribution of cocaine and one count of possession

with the Intent to Distribute Cocaine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(C). On September 23, 2020, Defendant entered a plea of guilty to all four

counts in the Indictment without a plea agreement.

      Prior to sentencing, Defendant filed a motion for mitigating role adjustment




MEMORANDUM DECISION AND ORDER - 3
        Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 4 of 16




(Dkt. 46). Defendant argued that the facts showed that Defendant played a minor

role in the offense because Defendant (1) did not initiate any drug sale; (2) did not

manage drug supply chains or maintain a drug stash, and (3) did not set price, take

a cut of profits, or understand the scope or structure of his supplier’s drug-

distribution scheme. The defense requested that the Court grant a 2 level minor

role downward adjustment under U.S.S.G. § 3B1.2. (Dkt. 46.) Defendant requested

that the Court impose a sentence of time served, which, at the time of sentencing,

was approximately six weeks.

      At the sentencing hearing, after hearing the arguments from the parties, the

Court denied Defendant’s request for a minimal role adjustment, determined the

guideline range to be twelve to eighteen months, and sentenced Defendant to a

term of imprisonment of twelve months and one day on each of the four counts of

conviction, to be served concurrently. Defendant has filed a notice of appeal and

seeks release pending the appeal.

                               LEGAL STANDARD

      A person convicted of a federal crime and sentenced to prison must be

ordered detained pending appeal unless he demonstrates by clear and convincing

evidence that he is “not likely to flee or pose a danger to the safety of any other

person or the community if released”; and “that the appeal is not for the purpose of

delay and raises a substantial question of law or fact likely to result in” reversal, an


MEMORANDUM DECISION AND ORDER - 4
        Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 5 of 16




order for a new trial, a non-custodial sentence, or “a reduced sentence to a term of

imprisonment less than the total of the time already served plus the expected

duration of the appeal process.” 18 U.S.C. § 3143(b)(1).

      The term “substantial” “defines the level of merit required in the question

presented,” and a “substantial question is one that is fairly debatable or fairly

doubtful; it is one of more substance than would be necessary to a finding that it

was not frivolous.” United States v. Montoya, 908 F.2d 450, 450 (9th Cir. 1990)

(internal quotation marks and citations omitted).

      Notwithstanding the foregoing, the Court must detain a defendant convicted

of an offense described in 18 U.S.C. § 3142(f)(1)(A), (B), or (C), see 18 U.S.C. §

3143(b)(2), unless the defendant clearly demonstrates that there are exceptional

circumstances making his detention pending resolution of his appeal unreasonable,

see 18 U.S.C. § 3145(c).

                                     ANALYSIS

      A.     Defendant is subject to mandatory detention and has not
             demonstrated exceptional reasons why his detention would not be
             appropriate.

      Defendant was convicted of crimes within the Controlled Substances Act, 21

U.S.C. § 801 et seq., which are punishable by a maximum term of imprisonment of

20 years, see 21 U.S.C. § 841(b)(1)(C). Accordingly, the Court must detain

Defendant pending appeal, see 18 U.S.C.§§ 3142(f)(1)(C), 3143(b)(2), unless


MEMORANDUM DECISION AND ORDER - 5
        Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 6 of 16




Defendant clearly demonstrates that there are exceptional circumstances why his

detention would not be appropriate, see 18 U.S.C. § 3145(c).

      “[A] wide range of factors may bear upon the analysis” of whether a

defendant has clearly shown “exceptional circumstances,” and the court has broad

discretion “to consider all the particular circumstances of the case before it and

draw upon its broad ‘experience with the mainsprings of human conduct.’ ” United

States v. Garcia, 340 F.3d 1013, 1018 (9th Cir. 2003) (citation and quotation

marks omitted). “[T]he court should examine the totality of the circumstances and,

on the basis of that examination, determine whether, due to any truly unusual

factors or combination of factors . . . it would be unreasonable to incarcerate the

defendant prior to the appellate court’s resolution of his appeal.” Id. at 1019.

      Defendant contends that he has met this standard because (1) the Court

imposed a relatively short sentence and detention would destroy the available

appellate remedy, and (2) there are unique hardships associated with prison.

             1. The length of Defendant’s sentence does not demonstrate
                exceptional circumstances.

      “The length of the prison sentence—both the maximum and the sentence

imposed—may [] be relevant” to the exceptional circumstances determination for

several reasons.

      First, the length of the sentence may be a proxy for the seriousness of
      the crime. Second, the primary purpose of the Mandatory Detention


MEMORANDUM DECISION AND ORDER - 6
       Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 7 of 16




      Act—to incapacitate [certain drug offenders]—is only weakly
      implicated where the sentence imposed is very short, because
      regardless of whether the defendant is released pending appeal, he
      will soon be free. Third, in such circumstance, the defendant could be
      forced to serve most or all of his sentence before his appeal has been
      decided. Incarcerating such a defendant immediately upon conviction
      could substantially diminish the benefit he would ordinarily receive
      from an appeal.

Garcia, 340 F.3d at 1019 (citation omitted).

      Here, the maximum term of incarceration is 20 years for each of Defendant’s

convictions, demonstrating the seriousness of Defendant’s conduct of distribution

of cocaine on three separate occasions, and possession with intent to distribute

cocaine on a fourth occasion.

      As to the length of the sentence imposed., the Court applied the safety valve

provision of 18 U.S.C. § (f)(1)-(5) and U.S.S.G. § 5C1.2 to reduce Defendant’s

offense level, resulting in a guideline range of twelve to eighteen months, and

imposed a sentence at the bottom of the sentencing range of twelve months and

one day. Thus, Defendants’ sentence is relatively short.

      The Court recognizes Defendant’s role in the offenses for which he was

convicted, and that he is a nonviolent, low-level drug dealer. However, Defendant

engaged in four different transactions during which he distributed, or possessed

with intent to distribute, cocaine. Further, as discussed at sentencing, Defendant

was sophisticated enough in the ways of drug dealing to respond, when asked by



MEMORANDUM DECISION AND ORDER - 7
       Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 8 of 16




the undercover agent whether he could supply methamphetamine, that he did not

have any methamphetamine and that nobody likes selling methamphetamine

because the penalties are way higher.

      The Court also recognizes that because of the length of Defendant’s

sentence, he could be forced to serve most or all of his sentence before his appeal

is decided, and that this could substantially diminish the benefit he would

ordinarily receive from an appeal. Further, the Court recognizes that Defendant

complied with pretrial and presentence release conditions. However, the Court

does not find that these factors, nor the role Defendant played in the offense,

constitute exceptional circumstances making it unreasonable to incarcerate

Defendant prior to the resolution of his appeal.

             2. COVID-19 in the Ada County Jail does not demonstrate
                exceptional circumstances.

      Another factor that a district court might consider in determining whether a

defendant has demonstrated exceptional circumstances is whether there are

“circumstances that would render the hardships of prison unusually harsh for a

particular defendant. Chief among such circumstances is a sufficiently serious

illness or injury.” Garcia, 340 F.3d at 1019.

      Here, Defendant contends that the inherent risks of the jail setting during

COVID-19 is an exceptional reason for permitting Defendant to stay out of



MEMORANDUM DECISION AND ORDER - 8
          Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 9 of 16




custody pending appeal. Defendant has not, however, indicated that he has any

condition that constitutes a risk factor that places him at higher risk if infected by

COVID-19 or that may impact his recovery from that condition. Instead,

Defendant cites information regarding COVID infections at the Ada County Jail,

where he is currently detained on a federal hold pending his transfer to a federal

prison.

      According to the Ada County Sheriff’s Office, as of February 9, 2021, the

Ada County Jail has had 430 positive tests for COVID since July 2020, and 425 of

those 430 inmates have either made it through the quarantine period or have been

released. See https://adacounty.id.gov/sheriff/news/update-the-ada-county-jail-has-

had-430-positive-tests-for-covid-19-in-the-inmate-population/ (last accessed on

Feb. 10, 2021). Thus, as of February 9, 2021, there were only 5 inmates at the jail

with active COVID-19. The jail also has precautions in place that have evolved

over time to reduce the risk of inmate infection. See id. Further, as the Court noted

at sentencing, Defendant is unlikely to be detained for a lengthy period of time at

the jail and is likely to soon be transported to prison.

      At Defendant’s request, the Court has recommended to the Bureau of

Prisons (BOP) that Defendant be placed at FDC SeaTac. Although this is not

binding on the BOP, the Court notes that as of February 9, 2021, FDC SeaTac




MEMORANDUM DECISION AND ORDER - 9
       Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 10 of 16




listed only two inmates and five staff with active COVID-19. See

https://www.bop.gov/coronavirus/ (last accessed Feb. 9, 2021). Under these

circumstances, the Court does not find the existence of COVID-19 cases at the Ada

County Jail (or at FDC SeaTac or other BOP facility) to constitute exceptional

circumstances making it unreasonable to incarcerate Defendant prior to the

resolution of his appeal.

      Defendant has not clearly demonstrated that exceptional circumstances exist

making his detention unreasonable. Accordingly, the Court finds that Defendant

does not qualify for an exception to mandatory detention and must therefore be

detained. However, even if the Court were to find that Defendant clearly

demonstrated exceptional circumstances, and that he therefore qualifies for the

exception to mandatory detention, the Court finds that Defendant does not qualify

for release pending appeal under § 3143(b).

      B.     Defendant does not qualify for release pending appeal under
             § 3143(b).

      As noted above, to qualify for release pending appeal, a defendant must

demonstrate by clear and convincing evidence that (1) he is not likely to flee or

pose a danger to the safety of any person or the community if released, (2) the

appeal is not for the purpose of delay, and (3) the appeal raises a substantial

question of law or fact likely to result in reversal, “an order for a new trial,” “a



MEMORANDUM DECISION AND ORDER - 10
       Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 11 of 16




sentence that does not include a term of imprisonment,” or “a reduced sentence to a

term of imprisonment less than the total time already served plus the expected

duration of the appeal process.” 18 US.C. § 3143(b). The Court does not find that

the appeal is for the purpose of delay. The Court will thus turn to whether

Defendant is a flight risk or danger to the community and whether the appeal raises

a substantial question of law or fact likely to result in reversal.

             1. Defendant is not a flight risk or danger to the community.

      On the threshold issue of flight risk and danger to the community, the Court

finds that Defendant is neither a flight risk nor a danger to the community.

      The Court has some concerns regarding Defendant as a flight risk given that

he is not a U.S. Citizen, is in this country illegally and has or will have removal

proceedings pending, and his family has already left for Mexico. However,

Defendant was on pretrial and presentence release and complied with the

conditions of release. He does not have any failures to appear for court in his

criminal history. He has a supportive mother who lives in the United States. And,

he has apparently managed his drug addiction while on pretrial and presentence

release. The Court finds that that totality of these circumstances show that

Defendant is not a flight risk. Moreover, there is no indication that he is a risk to

the community.




MEMORANDUM DECISION AND ORDER - 11
          Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 12 of 16




               2. Defendant does not present a substantial question of law or
                  fact likely to result in reversal on appeal.

      Defendant states that his appeal will present the following issues, which he

contends present a substantial question of law or fact likely to result in reversal on

appeal: (1) denial of his motion for a minor role adjustment, and (2) procedural

error in imposing the twelve month and one day sentence.

                    a. The denial of the motion for minor role adjustment does not
                       raise a substantial question likely to result in reversal.

      Defendant argues that the Court’s denial of his motion for a minor role

adjustment raises a substantial question of law or fact likely to result in reveral on

appeal.

      The sentencing guidelines direct the Court to decrease a defendant’s offense

level by 2 levels “[i]f the defendant was a minor participant in any criminal

activity.” U.S.S.G. § 3B1.2(b). The application notes to § 3B1.2 state that a

defendant who is accountable “only for the conduct in which the defendant

personally was involved and who performs a limited function in the criminal

activity may receive an adjustment under this guideline.” Application Note 3(A).

Thus, for example, “a defendant who is convicted of a drug trafficking offense,

whose participation in that offense was limited to transporting or storing drugs and

who is accountable under § 1B1.3 only for the quantity of drugs the defendant

personally transported or stored may receive an adjustment under this guideline.”


MEMORANDUM DECISION AND ORDER - 12
       Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 13 of 16




Id.

      Here, Defendant argued that he was entitled to a minor role adjustment

because he did not know where his supplier obtained the drugs, that there was a

larger criminal scheme out there about which Defendant was relatively ignorant,

and that Defendant thus did not understand the scope and structure of the criminal

activity in which he was involved. The defense also argued that Defendant was

simply being used by his drug dealer to sell drugs, and that Defendant sold drugs

purely to sustain his drug addiction.

      As the Court discussed during sentencing, the only criminal activity at issue

here is Defendant’s own distribution. He is being held responsible only for the

quantities of cocaine that he himself directly sold and distributed, and he has 100%

knowledge of that scheme. He arranged the sales, including the amounts of cocaine

to be sold; he negotiated the price, although it does appear that he was checking in

with his supplier in doing so; he went to the controlled buys and made the

deliveries; he received payment for the sales; and he presumably used that money

to pay his supplier.

      The Court found, based on the facts before it, that Defendant did not qualify

for an adjustment based on mitigating role in the offense. As the Court explained,

if it were to apply the mitigating role adjustment in a case such as the present case,




MEMORANDUM DECISION AND ORDER - 13
       Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 14 of 16




the exception would basically swallow the rule. The Court found Defendant to be

the prototypical garden variety drug dealer who obtained drugs from a supplier,

sought out and then sold the drugs to individuals that he nurtured as customers,

received their money, and presumably used that money to pay his supplier.

Although Defendant may have sought pricing recommendations from his supplier,

there is no indication that the prices were negotiated by the supplier.

      The Court recognized that there are circumstances where a minor role in the

offense is appropriate even where the defendant is directly involved in the drug

transaction, such as when a defendant is making a drop-off of drugs on behalf of

the actual seller, is providing translation services for a negotiation, is providing

security, or is otherwise playing some minor role which unlike what Defendant

did. The Court found the minor role adjustment to be inappropriate under the

circumstances of this case and therefore rejected Defendant’s request for that

adjustment.

      Defendant argues that a reasonable jurist could find that the Court erred in

denying the minor role adjustment, citing three separate grounds. First, Defendant

contends that the Court erred in determining that his role as a street-level dealer

meant he was ineligible for the minor-role adjustment. However, as noted above,

the Court found not only that Defendant was a street-level dealer, but also that




MEMORANDUM DECISION AND ORDER - 14
       Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 15 of 16




Defendant arranged the sales and the amounts of cocaine to be sold; he negotiated

the price, although it does appear that he was checking in with his supplier in doing

so; he went to the controlled buys and made the deliveries; and he received

payment for the sales, which he presumably used to pay his supplier. Further, the

Court noted that the only criminal activity at issue here is Defendant’s own drug

transactions. The Court found, based on the entirety of Defendant’s conduct, that a

minor role adjustment was not appropriate. This determination does not raise a

substantial question of law or fact likely to be reversed on appeal.

      Second, Defendant contends that the Court factually erred because it

described Defendant as involved in price negotiations. However, as discussed

above, the Court noted during the sentencing hearing that Defendant appeared to

confer with his supplier regarding price and may have sought out pricing

recommendations from the supplier when negotiating a price with the buyers, but

that there is no indication that the prices were actually negotiated by the supplier

rather than by Defendant. This factual finding does not raise a substantial question

likely to be reversed on appeal.

      Finally, Defendant contends that the Court factually erred by finding that

Defendant acted for profit. Defendant argues that both parties agreed he did not act

for profit and instead merely sold drugs in exchange for personal use amounts of




MEMORANDUM DECISION AND ORDER - 15
          Case 1:20-cr-00042-BLW Document 57 Filed 02/11/21 Page 16 of 16




cocaine to feed his addiction. However, the Court did not find that Defendant acted

for profit. Instead, the Court found that Defendant received the proceeds from the

sales himself, and that he presumably used those proceeds to pay back his supplier.

This factual finding does not raise a substantial question likely to be reversed on

appeal.

                    b. The Court did not find that Defendant sold drugs because he
                       needed the money.

      Finally, Defendant argues that the Court committed procedural error when it

sentenced Defendant because the Court based its sentence on an erroneous

impression that Defendant sold drugs because he needed the money. The Court

made no such finding and thus this does not raise a substantial issue likely to be

reversed on appeal.

                                      ORDER

      IT IS ORDERED that Defendant’s Motion for Release Pending Appeal

(Dkt. 49) is DENIED.



                                              DATED: February 11, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 16
